NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0599n.06

                                           No. 14-5549
                                                                                        FILED
                           UNITED STATES COURT OF APPEALS                         Aug 21, 2015
                                FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                         )
                                                  )
           Plaintiff-Appellee,                    )         ON APPEAL FROM THE
                                                  )         UNITED STATES DISTRICT
v.                                                )         COURT FOR THE MIDDLE
                                                  )         DISTRICT OF TENNESSEE
ARTHUR SMITH,                                     )
                                                  )
                                                                     OPINION
           Defendant-Appellant.                   )
                                                  )


BEFORE: BOGGS and MOORE, Circuit Judges, and REEVES, District Judge.*

       KAREN NELSON MOORE, Circuit Judge. This case involves the robbery of a

McDonald’s restaurant in Clarksville, Tennessee.         On June 29, 2009, a man entered the

restaurant wearing a wig, a black cap, a pair of large sunglasses, and a dark sweatshirt over grey

sweatpants. Upon entering, he took out a gun, which he used to corral employees to the back of

the store, near the store manager’s office. Once in the back, he demanded that the manager enter

his office and empty the restaurant’s safe. The manager placed approximately $3500 in the

robber’s plastic shopping bag. About a week later, police were approached by Tina Reed, who

claimed to be the girlfriend of Arthur Smith. Reed stated that Smith had returned home on the

night of the robbery in an outfit matching that of the robber, carrying a plastic bag full of money.

Acting in part on Reed’s tip, police obtained a search warrant for Smith’s residence. The officers



       *
       The Honorable Danny C. Reeves, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
No. 14-5549
United States v. Arthur Smith


quickly found evidence linking Smith to the robbery.          Smith was eventually charged and

convicted of committing a Hobbs Act robbery in violation of 18 U.S.C. § 1951; being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924; and

knowingly using, carrying, and brandishing a firearm during and in relation to a crime of

violence in violation of 18 U.S.C. § 924(c)(1)(A).

       On appeal, Smith contends that the district court erred by denying his motion to suppress

evidence and his motion for a Franks hearing, that it abused its discretion by rejecting his

proposed addict-informant jury instruction, that it abused its discretion by providing selected trial

transcripts to the jury (accompanied by a cautionary instruction), and that the evidence presented

at trial was insufficient to convict him of the three charges. These claims are without merit. For

the reasons that follow, we AFFIRM Smith’s conviction.

                                       I. BACKGROUND

A. Facts

       As various McDonald’s employees were getting ready to close on June 29, 2009, a man

walked in. R. 134 (Trial Tr. at 5) (Page ID #693). He was wearing a somewhat peculiar outfit:

a wig, a black cap, a pair of large sunglasses, and a dark sweatshirt with grey sweatpants. Id. at

17 (Page ID #705). He also carried a gun, which he pointed directly at the store’s manager. Id.

at 5 (Page ID #693). Using the gun, the robber motioned the manager and other employees to

the back of the store, near the manager’s office. Once there, the robber instructed “everybody

[to] get down on the ground except for” the manager. Id. at 6 (Page ID #694). He cocked his



                                                 2
No. 14-5549
United States v. Arthur Smith


weapon and demanded that the manager empty the restaurant’s safe, as well as a cash register

near the front of the store. Id. at 7 (Page ID #695). With approximately $3500 in hand, the

robber gave a final order: no one was to get up for five minutes. Those disobeying would be

shot by the robber’s partner, who was allegedly watching the restaurant. Id. at 8 (Page ID #696).

       A few days later, police intervened in an altercation between Tina Reed and George

Miles near a Dollar Store on Madison Street. Id. at 37 (Page ID #725). The police conducted a

brief search, found an Ambien in Reed’s purse, and gave her a citation for unlawful possession

of drugs. Id. at 53–54 (Page ID #741–42). Reed was not arrested, but the officers did ask her to

come down to the police station at a later time. During a subsequent conversation with the

police, Reed implicated Arthur Smith in the robbery. She stated that she was Smith’s on-and-off

girlfriend. The two had met in April 2009, and Reed spent about two or three nights per week at

Smith’s apartment over the next three months. Id. at 32–33 (Page ID #720–21). On June 29,

Reed recalled Smith returning home with a teal-colored plastic bag; when Reed opened the bag,

she found it full of money. Id. at 35 (Page ID #723). Smith also brought home a “wig, glasses,

[and a] pullover hoodie,” as well as a “black hat with a brim on the front.” Id. Officers showed

Reed surveillance video of the robbery, and Reed identified Smith as the perpetrator. Reed

received a $1000 Crime Stoppers award for providing information related to the robbery. Id. at

44 (Page ID #732).

       Based in large part on the information provided by Reed, the police obtained a search

warrant for Smith’s apartment. During their search, officers located items associated with the



                                                3
No. 14-5549
United States v. Arthur Smith


robbery. See id. at 71–85 (Page ID #759–773) (admitting various items into evidence). A

federal grand jury later returned a three-count indictment against Smith, charging him with

committing a Hobbs Act robbery; being a felon in possession of a firearm; and knowingly using,

carrying, and brandishing a firearm during and in relation to a crime of violence.            R. 1

(Indictment at 1–2) (Page ID # 1–2).

B. Procedural History

       1. Motion to Suppress and Motion for a Franks Hearing

       Prior to trial, Smith filed a motion with the district court, seeking to suppress evidence

obtained from the initial search of his apartment and a subsequent search of his mini-storage unit.

Smith also requested a Franks hearing based on the assertion that the police “mischaracterized

the statements of one witness and failed to corroborate the accusations of another.” R. 44 (Mot.

to Suppress at 10) (Page ID #75).

       The initial search-warrant affidavit relied on information supplied by Reed and a male

prisoner, Michael Kestner. With respect to Reed, Smith argued that she had “never stated that

the movant [Smith] admitted [to] robbing a McDonald’s.” Id. at 2 (Page ID #67). Reed’s

testimony also was not, according to Smith, entirely consistent with Kestner’s. With respect to

Kestner, Smith stated that there were “meritorious questions about the faithfulness of [the

police’s] representation of [Kestner’s] interview,” noting that Kestner could not provide Smith’s

last name during his interview and that the officers had pressured Kestner to name McDonald’s

as the restaurant that Smith had robbed. Id. at 7 (Page ID #72).



                                                4
No. 14-5549
United States v. Arthur Smith


       On May 3, 2012, the district court held a hearing on Smith’s motion for a Franks hearing

and his motion to suppress evidence. After considering the parties’ arguments, the district court

summarized Smith’s assertion that “the [government’s] affidavit was misleading because the

detective coaxed Mr. Kestner into saying that he knew or had heard that the defendant had done

robberies of fast food restaurants in Clarksville.” R. 136 (Suppression Hr’g Tr. at 28) (Page ID

#889). Absent Kestner’s statements, the affidavit would be based only on Reed’s testimony

which would (according to Smith) have been insufficient to establish probable cause. Id. at 29

(Page ID #890).

       The district court disagreed. Having reviewed video of Kestner’s interview, the district

court noted that the affidavit’s characterizations were “not false or misleading.” Id. at 32 (Page

ID #893). Kestner had described a number of different fast-food restaurants that Smith had

allegedly robbed and, after some questioning, Kestner mentioned the McDonald’s as a possible

robbery location. In addition, the district court noted that the search warrant contained sufficient

probable cause even without Kestner’s testimony. Namely, Reed stated that Smith had returned

home with “the wig, the knit cap, the large sunglasses, tennis shoes, the bag, [and] the gun,” all

items also found on the surveillance tape. Id. at 33 (Page ID #894). The district court concluded

that although this information “may not be enough for beyond a reasonable doubt for a jury, . . .

it is certainly enough for probable cause to believe that evidence of crime would be found” at

Smith’s apartment. Id. Having determined that the initial search warrant was valid, the district

court also upheld “the second warrant for the storage unit,” finding that it was not the “fruit of



                                                 5
No. 14-5549
United States v. Arthur Smith


the poisonous tree.”    Id.   Thus, the district court determined that Smith had not met the

requirements for a Franks hearing and that probable cause supported each of the search warrants.

Id. at 30–31 (Page ID #891–92).

       2. Addict-Informant Jury Instruction

       During Smith’s re-trial1, defense counsel requested that the district court issue an addict-

informant jury instruction with respect to Reed. That instruction, modeled after Instruction

7.06B of the Sixth Circuit’s Criminal Pattern Jury Instructions, read as follows:

       (1) You have heard the testimony of Tina Reed. You have also heard that she
           was using crack cocaine during the time that she testified about, and that the
           government has promised [her] that she will not be prosecuted for possession
           of drugs and violation of probation stemming from a felony conviction in
           exchange for [her] assistance.

       (2) It is permissible for the government to make such a promise. But you should
           consider Tina Reed’s testimony with more caution than the testimony of
           other witnesses. An addict may have a constant need for drugs, and for
           money to buy drugs, and may also have a greater fear of imprisonment
           because her supply of drugs may be cut off. Think about these things and
           consider whether her testimony may have been influenced by the
           government’s promise.

       (3) Do not convict the defendant based on the unsupported testimony of such a
           witness, standing alone, unless you believe her testimony beyond a
           reasonable doubt.

R. 113 (Proposed Jury Instructions at 23) (Page ID #384). The government opposed this request,

stating that “Tina Reed [had] denied that she was using crack cocaine during the time that was

testified about,” and that both the police and Reed had “denied that any charges were dropped in

       1
        The district court declared a mistrial after Smith’s first trial in June 2012 because the
jury was “unable to reach a verdict.” R. 73 (Crim. Mins. at 1) (Page ID #257).

                                                 6
No. 14-5549
United States v. Arthur Smith


exchange for her assistance in this case.” R. 135 (Trial Tr. at 72) (Page ID #849). The district

court agreed, and instead included the following jury instruction, modeled after Sixth Circuit

Criminal Pattern Jury Instruction 7.06A, “Testimony of a Paid Informant”:

       You have heard testimony from Tina Reed that a citation was dismissed and that
       she received a monetary reward after her cooperation with state law enforcement
       authorities. You should consider whether Tina Reed’s testimony may have been
       influenced by any such action by law enforcement. Do not convict the Defendant
       based upon the unsupported testimony of such a witness, standing alone, unless
       you believe the testimony beyond a reasonable doubt.

R. 113 (Jury Inst. at 18) (Page ID #379).

       3. Transcript Request and Cautionary Instruction

       During jury deliberations, the jury requested copies of the trial testimony of Tina Reed

and Officer Daniel Lane, the officer who primarily was tasked with investigating the robbery and

the officer who had provided the affidavit in support of the initial search warrant. R. 114 (Jury

Notes at 4) (Page ID #391). Before the district court could act on this request, the jury submitted

another note, advising the court that “[w]e are at a standstill until[] we get the transcripts. Can

we get an update, please[?].” Id. at 6 (Page ID #393). The district court complied with the jury’s

request, but included a cautionary instruction before providing the transcripts. See R. 139 (Trial

Tr. at 3) (Page ID #929) (“We’re going to give you these transcripts of Daniel Lane and Tina

Reed. However, you must consider all the evidence that has been presented during the course of

the trial, and you must not single out any particular part of the evidence to the exclusion of other

evidence that was admitted during the course of the trial.”). The jury received the transcripts at

3:26 PM on October 24, 2013. Id. The district court noted to the lawyers that the jurors would


                                                 7
No. 14-5549
United States v. Arthur Smith


“stay for another hour and a half and then go home.” Id. Yet, shortly after receiving the

transcripts, the jury returned a verdict convicting Smith on all counts. R. 115 (Jury Verdict at 1)

(Page ID #395); see also Appellee Br. at 10 (stating that the jury reached a verdict within an hour

of receiving the transcripts).

                                         II. ANALYSIS

A. Motion to Suppress and Franks Hearing

       1. Standard of Review

       We “review[] the district court’s denial of a Franks hearing under the same standard used

to review the district court’s denial of a motion to suppress: factual findings are reviewed for

clear error and conclusions of law are reviewed de novo.” United States v. Rose, 714 F.3d 362,

369–70 (6th Cir. 2013). “A defendant is entitled to a Franks hearing if he: 1) makes a

substantial preliminary showing that the affiant knowingly and intentionally, or with reckless

disregard for the truth, included a false statement or material omission in the affidavit; and 2)

proves that the false statement or material omission is necessary to the probable cause finding in

the affidavit.” Id. at 370 (citing Franks v. Delaware, 438 U.S. 154, 171–72 (1978)).

       2. Analysis

       Smith contends that, “[p]ursuant to Franks, the district court erred by failing to severe

[sic] the tainted portions from the affidavit, ie. [sic], the statements given by Kestner. Had the

district court severed these offending recitations, the affidavit could not have supported a finding

of probable cause under the Fourth Amendment.” Appellant Br. at 30.



                                                 8
No. 14-5549
United States v. Arthur Smith


       These assertions miss the mark. In his affidavit, Officer Daniel Lane included a single-

paragraph summary of his interview with Kestner. That summary notes that Kestner was “a

friend of Arthur Smith” and that he had “heard Mr. Smith discuss planning robberies of fast food

restaurants . . . in Clarksville, TN and surrounding areas.” R. 54-1 (Affidavit at 1) (Page ID

#114). These statements are corroborated by the video recording of Kestner’s interview. After

viewing this recording, the district court rejected Smith’s assertion that Kestner’s statements had

been unduly coerced.

       We need not weigh in on whether the district court erred in arriving at this conclusion.

Whether Smith has made “a substantial preliminary showing that [Officer Lane] knowingly and

intentionally, or with reckless disregard for the truth, included a false statement or material

omission in the affidavit,” Rose, 714 F.3d at 370, is only the first part of a two-part analysis that

we must conduct in order to determine whether Smith is entitled to a Franks hearing. The

second step requires us to review whether Smith has proven “that the false statement or material

omission is necessary to [a finding of] probable cause.” Id.

       Smith fails to clear this second hurdle.        As the district court pointed out, Reed’s

testimony alone would have been sufficient to justify a finding of probable cause. “[I]n order to

answer ‘the commonsense, practical question’ of whether an affidavit is sufficient to support a

finding of probable cause,” we “must look to the ‘totality of the circumstances,’ including [the]

confidential informant’s ‘veracity, reliability, and basis of knowledge.’” United States v. May,

399 F.3d 817, 822 (6th Cir. 2005) (quoting Illinois v. Gates, 462 U.S. 213, 230 (1983)). Reed’s



                                                 9
No. 14-5549
United States v. Arthur Smith


knowledge was based on the fact that she spent several nights per week at Smith’s apartment.

Her information was credible and reliable: she described the outfit that Smith wore on the night

of the robbery.    That information matched the description of the robber as captured by

surveillance video and as described by various McDonald’s employees. She then identified

Smith as the perpetrator after viewing surveillance footage. These facts are sufficient to support

a finding of probable cause. See, e.g., Florida v. Harris, 133 S. Ct. 1050, 1055 (2013) (“Finely

tuned standards such as proof beyond a reasonable doubt or by a preponderance of the evidence

. . . have no place in the [probable-cause] decision. All [that is] required is the kind of ‘fair

probability’ on which ‘reasonable and prudent [people,] not legal technicians, act.’”) (quoting

Gates, 462 U.S. at 235, 238, 231). The district court did not err in denying Smith’s motion for a

Franks hearing or in denying Smith’s motion to suppress.

B. Smith’s Request for an Addict-Informant Jury Instruction

       1. Standard of Review

       “We review a denial of a proposed jury instruction for abuse of discretion.” United

States v. Svoboda, 633 F.3d 479, 483 (6th Cir. 2011). “An abuse of discretion will not be found

if the jury instructions as a whole . . . adequately informed the jury of the relevant considerations

and provided a basis in law for aiding the jury in reaching its decision.” United States v.

Capozzi, 723 F.3d 720, 725 (6th Cir. 2013). With respect to the specific instruction at issue, we

have held that “[n]o per se rule . . . requires that an addict-informant instruction be given in all

cases involving the testimony of an addict-informant.” United States v. Combs, 369 F.3d 925,



                                                 10
No. 14-5549
United States v. Arthur Smith


939 (6th Cir. 2004). The district court must instead consider the circumstances particular to each

case. United States v. Anderson, 166 F.3d 1215 (Table), 1998 WL 833701, at *4 (6th Cir. Nov.

20, 1998).

       2. Analysis

       Smith’s contention that the district court should have given an addict-informant jury

instruction fails for three reasons. First, there is no clear evidence that Reed was an addict at the

time she approached police. In fact, when asked at trial about her crack cocaine habit in June

2009, she stated that she was “pretty much off of it by then. I did smoke a little bit off and on

here and there, but I was pretty much off of it.” R. 134 (Trial Tr. at 45) (Page ID #733); see also

id. at 43, 46 (Page ID #731, 734) (reiterating stance). See United States v. Rich, 205 F.3d 1342

(Table), 2000 WL 92269, at *5 (6th Cir. Jan 19, 2000) (upholding district court decision to not

give an addict-informant instruction because “the district court found that there was no evidence

in the record to suggest that [the informant] was addicted at the time of his cooperation with the

government.”).

       Second, both Reed and Officer Lane testified that Reed was not promised anything in

exchange for her cooperation other than the publicly advertised monetary award. Reed answered

in the negative when asked whether “the government promised [her] anything at all for [her]

testimony here today” and whether she “expect[ed] anything from the government for [her]

testimony.” R. 134 (Trial Tr. at 44) (Page ID #732). Instead, she insisted that she turned Smith

in because “[a]t the time[,] I was living on the streets. I needed the money.” Id. at 42 (Page ID



                                                 11
No. 14-5549
United States v. Arthur Smith


#730). Reed’s version of events is consistent with Officer Lane’s recollection that he did not

promise he was “going to drop any charges [against Reed]” in exchange for her assistance. Id. at

85 (Page ID #773).

       Third, the district court did include an alternative jury instruction that asked the jury to

keep in mind that Reed had been paid for her information. That instruction reflects what actually

occurred in this case. It also mirrors what occurred in United States v. Anderson, where the

district court gave a cautionary instruction with respect to the informant’s testimony because of

the informant’s status as a codefendant. 1998 WL 833701, at *4. We affirmed the district

court’s decision to deny defendant’s request for an addict-informant jury instruction in Anderson,

and we do the same here.

       As a final note, Smith’s reliance on our decision in United States v. Griffin, 382 F.2d 823

(6th Cir. 1967), is misplaced. As Smith concedes, Griffin’s conviction “rested largely on the

uncorroborated testimony of an addict-informant.” Appellant Br. at 22; see Griffin, 382 F.2d at

828–29. The district court did not provide the jury with an addict-informant jury instruction or,

for that matter, any cautionary instruction. Here, on the other hand, Reed’s testimony did not go

uncorroborated: her description of Smith’s outfit and the bag of money that he brought home

matches the description of the robber. Moreover, Reed’s financial motivations were sufficiently

addressed in another, more appropriate jury instruction. In light of these facts, the district court

did not abuse its discretion in denying Smith’s request for an addict-informant jury instruction.




                                                12
No. 14-5549
United States v. Arthur Smith


C. Jurors’ Request for Selected Trial Transcripts

       1. Standard of Review

       “We review the propriety of a court’s decision to allow a deliberating jury to review trial

testimony under an abuse of discretion standard.” United States v. Rodgers, 109 F.3d 1138, 1142

(6th Cir. 1997). “An abuse of discretion occurs when we are left with the ‘definite and firm

conviction that the [district] court . . . committed a clear error of judgment in the conclusion it

reached upon a weighing of the relevant factors’ or ‘where it improperly applies the law or uses

an erroneous legal standard.’” United States v. Haywood, 280 F.3d 715, 720 (6th Cir. 2002)

(quoting Huey v. Stine, 230 F.3d 226, 228 (6th Cir. 2000)).

       2. Analysis

       Smith claims that “[p]roviding the jury with the testimony of two out of the government’s

three witnesses stacked the deck and gave the jury a roadmap to conviction.” Appellant Br. at

27. He asserts that the district court abused its discretion in this respect, notwithstanding the

cautionary instruction that the district court gave after it decided to grant the jury’s request.

       Smith is correct that there are “inherent dangers in allowing a jury to read a transcript of a

witness’s testimony during its deliberations.” Rodgers, 109 F.3d at 1143 (internal quotation

marks omitted). In Rodgers, we noted that the jury might “accord undue emphasis to the

testimony” or “apprehend the testimony out of context.” Id. (internal quotation marks omitted).

In addition, “[t]hese dangers are escalated if the jury makes the request after reporting an

inability to arrive at a verdict,” id. (internal quotation marks omitted), which it did here. See also



                                                  13
No. 14-5549
United States v. Arthur Smith


United States v. Padin, 787 F.2d 1071, 1077 (6th Cir. 1986) (noting concern but holding that

district court did not abuse its discretion in reading “specific and limited excerpts of [a witness’s]

testimony [to] respond[] to the jury’s request.”).

        But the entire purpose of providing a cautionary instruction is to mitigate these dangers,

as we also made clear in Rodgers. See 109 F.3d at 1145 (“[W]e hold that if a district court

chooses to give a deliberating jury transcribed testimony, or chooses to re-read testimony to a

deliberating jury, the district court must give an instruction cautioning the jury on the proper use

of that testimony . . . . Th[is] rule . . . will not place a great burden on the district courts and can

serve as an antidote to the natural tendency of a deliberating jury to focus on the testimony it has

requested.”).   To be sure, we did state that “a cautionary instruction does not necessarily

immunize a district court from error.” Id. “It is possible in a particular case that the choices

made by a judge regarding whose testimony and/or what portions of testimony should be re-read

may constitute an abuse of discretion.” Id. However, it is unclear why this case should be

considered to be such a case—or, more precisely, how the district court abused its discretion.

        Unlike the cases discussed in Smith’s brief, the district court here did not inadvertently

send trial transcripts to the jury, nor did it read back only direct-examination testimony while

omitting cross-examination testimony. See Appellant Br. at 26. Smith also does not allege that

the transcripts provided to the jury were inaccurate or incomplete. See Rodgers, 109 F.3d at

1143. In addition, in deciding to grant the jury’s request for these transcripts, the district court

also denied the jury’s request for a photograph of Smith and a copy of the slideshow used during



                                                  14
No. 14-5549
United States v. Arthur Smith


closing arguments. See R. 139 (Trial Tr. at 2) (Page ID #928). (“The answer is, no, that’s not

evidence.”). This determination suggests that the district court did not grant these requests as a

matter of course, but considered each of them individually “upon a weighing of the relevant

factors.” Haywood, 280 F.3d at 720 (internal quotation marks omitted). The district court did

not abuse its discretion in providing jurors transcripts of Reed’s and Lane’s testimony.

D. Sufficiency of the Evidence

       1. Standard of Review

       “We review a claim of insufficient evidence in the light most favorable to the

government.” United States v. Fekete, 535 F.3d 471, 476 (6th Cir. 2008). Our review is limited

to “whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original). “A defendant

making such a challenge bears a very heavy burden.” United States v. Kelley, 461 F.3d 817, 825

(6th Cir. 2006).

       2. Analysis

       At the close of its case-in-chief, the government submitted a number of uncontested

stipulations, including the fact that Smith “had been convicted in court of a crime punishable by

a term of imprisonment exceeding one year,” that the firearm identified in the indictment had

moved in interstate commerce, and that the McDonald’s restaurant he had allegedly robbed had

moved articles in interstate commerce. R. 135 (Trial Tr. at 27–28) (Page ID #804–05).



                                                15
No. 14-5549
United States v. Arthur Smith


       Smith does not object to any of these stipulations on appeal. In fact, his sufficiency-of-

the-evidence claim is, by his own admission, largely a repeat of his addict-informant argument:

“Smith’s argument regarding the sufficiency [of the] evidence tracks closely [to] his second

assignment of error, the trial court’s failure to give the addict-informant instruction.” Appellant

Br. at 34. We have already rejected Smith’s addict-informant argument. His sufficiency-of-the-

evidence argument is equally unavailing.

       With respect to his conviction for robbery, the Hobbs Act provides that “[w]hoever in

any way . . . affects . . . the movement of any article or commodity in commerce . . . by robbery

or extortion . . . shall be fined . . . or imprisoned.” 18 U.S.C. § 1951(a). Smith does not contest

the fact that the McDonald’s restaurant was robbed on June 29, 2009. Nor does he dispute that

the robbery affected interstate commerce. See United States v. Davis, 473 F.3d 680, 682 (6th

Cir. 2007). His sole argument appears to be that he was not the robber. Smith called two

witnesses to testify in his favor: an optometrist who testified to Smith’s poor eyesight, see R.

135 (Trial Tr. at 34) (Page ID #811), and another girlfriend of Smith, who attempted to impeach

Reed’s testimony, see id. at 46–47 (Page ID #823–24). Yet the government presented several

pieces of evidence linking Smith to the robbery: Reed’s testimony, the fruits from the search of

Smith’s apartment, the surveillance footage of the robbery, and the testimony of the McDonald’s

employees.     Together, this evidence—considered in the light most favorable to the

government—is sufficient to support his conviction for robbery under the Hobbs Act.




                                                16
No. 14-5549
United States v. Arthur Smith


       Smith’s remaining convictions follow from his robbery conviction. As already noted,

Smith concedes that he has been convicted of a felony. During the search of his apartment,

officers found a handgun located exactly where Reed had told them they would find it—

underneath Smith’s nightstand.      R. 134 (Trial Tr. at 35, 75) (Page ID #723, 763).          The

surveillance footage shows the robber pointing a gun at the store manager. The manager noted

in addition that the robber cocked his gun in the presence of other employees. Id. at 5–6 (Page

ID #693–94). These facts provide a basis for convicting Smith of being a felon in possession and

of using, carrying, and brandishing a firearm during and in relation to a crime of violence.

                                      III. CONCLUSION

       For the foregoing reasons, we AFFIRM Smith’s conviction.




                                                17